
	

114 HR 1471 : FEMA Disaster Assistance Reform Act of 2015
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 1471
		IN THE SENATE OF THE UNITED STATES
		March 1, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To reauthorize the programs and activities of the Federal Emergency Management Agency.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FEMA Disaster Assistance Reform Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—FEMA Reauthorization
					Sec. 101. Reauthorization of Federal Emergency Management Agency.
					Title II—Comprehensive Study of Disaster Costs and Losses
					Sec. 201. Comprehensive study of disaster costs and losses.
					Title III—Stafford Act and Other Programs
					Sec. 301. Reauthorization of urban search and rescue response system.
					Sec. 302. Statute of limitations.
					Sec. 303. Action plan to improve field transition.
					Sec. 304. Simplified procedures.
					Sec. 305. Management costs.
					Sec. 306. Debts owed to the United States related to disaster assistance.
					Sec. 307. Statute of limitations for debts owed to the United States related to disaster
			 assistance.
					Sec. 308. Technical assistance and recommendations.
					Sec. 309. Local impact.
					Sec. 310. Proof of insurance.
					Sec. 311. Authorities.
					Sec. 312. Responsibilities.
					Sec. 313. Earthquake and Tsunami Interagency Task Force.
					Sec. 314. Mitigation assistance.
					Sec. 315. Additional activities.
				
			IFEMA Reauthorization
 101.Reauthorization of Federal Emergency Management AgencySection 699 of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 6 U.S.C. 811) is amended—
 (1)by striking administration and operations each place it appears and inserting management and administration; and (2)in paragraph (2), by striking ; and;
 (3)in paragraph (3), by striking the period and inserting ; and; and (4)by adding at the end the following:
					
 (4)for fiscal year 2016, $946,982,000; (5)for fiscal year 2017, $946,982,000; and
 (6)for fiscal year 2018, $946,982,000.. IIComprehensive Study of Disaster Costs and Losses 201.Comprehensive study of disaster costs and losses (a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall commence, through the National Advisory Council, a comprehensive study related to disaster costs and losses (referred to in the subsection as the “Study”).
 (b)Additional membershipFor the purposes of the Study, as soon as practicable after the date of enactment of this section, the Administrator shall appoint additional qualified members to the National Advisory Council from the following:
 (1)Individuals that have the requisite technical knowledge and expertise on issues related to disaster costs and losses.
 (2)Representatives of the insurance industry. (3)Experts in and representatives of the construction and building industry.
 (4)Individuals nominated by national organizations representing local governments and personnel. (5)Academic experts.
 (6)Vendors, developers, and manufacturers of systems, facilities, equipment, and capabilities for emergency management services.
 (7)Representatives of such other stakeholders and interested and affected parties as the Administrator considers appropriate.
 (c)Consultation with nonmembersThe National Advisory Council shall consult with other relevant agencies and groups that are not represented on the National Advisory Council to consider research, data, findings, recommendations, innovative technologies and developments, including—
 (1)entities engaged in federally funded research; and (2)academic institutions engaged in relevant work and research.
 (d)RecommendationsNot later than 120 days after the date of enactment of this Act, the National Advisory Council shall convene to evaluate the following topics and develop recommendations for reducing disaster costs and losses:
					(1)Disaster Losses
 (A)Cost trendsTrends in disaster costs including loss of life and injury, property damage to individuals, the private sector, and each level of government (State, local, and tribal) since the enactment of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), to the extent data is available.
 (B)Contributing factorsContributing factors such as shifting demographics and aging infrastructure and their impacts on the trends in disaster losses and costs.
						(2)Disaster Costs
 (A)Trends in declarationsTrends in disaster declarations, including factors contributing to the trends. (B)Disaster assistanceDisaster assistance available from all Federal sources, including descriptions of programs, eligibility and authorities, where assistance has been used geographically, how quickly the funds are used, how that assistance is coordinated among the various agencies and departments, and recommendations for ways to improve the effectiveness and efficiency of the delivery of such assistance.
 (C)CostsDisaster costs borne by the private sector and individuals. (3)Disaster Roles and ResponsibilityFundamental principles that should drive national disaster assistance decision making, including the appropriate roles for each level of government, the private sector, and individuals.
					(4)Reduction of Costs and Losses
 (A)Mechanisms and incentivesMechanisms and incentives, including tax incentives, to promote disaster cost reduction, mitigation, and recovery, including cost data, projections for the return on investment, and measures of effectiveness.
 (B)Identification of challengesIdentify fundamental legal, societal, geographic, and technological challenges to implementation. (5)Legislative proposalsLegislative proposals for implementing the recommendations in the report compiled pursuant to the requirement in section 1111 of the Sandy Recovery Improvement Act of 2013 (Public Law 113–2).
 (e)Report to administrator and CongressNot later than 1 year after the date of enactment of this section, the National Advisory Council shall submit a report containing the data, analysis, and recommendations developed under subsection (d) to—
 (1)the Administrator of the Federal Emergency Management Agency; (2)the Committee on Transportation and Infrastructure of the House of Representatives; and
 (3)the Committee on Homeland Security and Governmental Affairs of the Senate. The Administrator shall make the data collected pursuant to this section publically available on the Agency’s website.IIIStafford Act and Other Programs 301.Reauthorization of urban search and rescue response system (a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:
					
						327.National urban search and rescue response system
 (a)DefinitionsIn this section, the following definitions apply: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)AgencyThe term Agency means the Federal Emergency Management Agency. (3)HazardThe term hazard has the meaning given that term by section 602.
 (4)Nonemployee system memberThe term nonemployee System member means a System member not employed by a sponsoring agency or participating agency. (5)Participating agencyThe term participating agency means a State or local government, nonprofit organization, or private organization that has executed an agreement with a sponsoring agency to participate in the System.
 (6)Sponsoring agencyThe term sponsoring agency means a State or local government that is the sponsor of a task force designated by the Administrator to participate in the System.
 (7)SystemThe term System means the National Urban Search and Rescue Response System to be administered under this section. (8)System memberThe term System member means an individual who is not a full-time employee of the Federal Government and who serves on a task force or on a System management or other technical team.
 (9)Task forceThe term task force means an urban search and rescue team designated by the Administrator to participate in the System.
 (b)General authoritySubject to the requirements of this section, the Administrator shall continue to administer the emergency response system known as the National Urban Search and Rescue Response System.
 (c)FunctionsIn administering the System, the Administrator shall provide for a national network of standardized search and rescue resources to assist States and local governments in responding to hazards.
							(d)Task forces
 (1)DesignationThe Administrator shall designate task forces to participate in the System. The Administration shall determine the criteria for such participation.
 (2)Sponsoring agenciesEach task force shall have a sponsoring agency. The Administrator shall enter into an agreement with the sponsoring agency with respect to the participation of each task force in the System.
								(3)Composition
 (A)Participating agenciesA task force may include, at the discretion of the sponsoring agency, one or more participating agencies. The sponsoring agency shall enter into an agreement with each participating agency with respect to the participation of the participating agency on the task force.
 (B)Other individualsA task force may also include, at the discretion of the sponsoring agency, other individuals not otherwise associated with the sponsoring agency or a participating agency. The sponsoring agency of a task force may enter into a separate agreement with each such individual with respect to the participation of the individual on the task force.
 (e)Management and technical teamsThe Administrator shall maintain such management teams and other technical teams as the Administrator determines are necessary to administer the System.
							(f)Appointment of system members into Federal service
 (1)In generalThe Administrator may appoint a System member into Federal service for a period of service to provide for the participation of the System member in exercises, preincident staging, major disaster and emergency response activities, and training events sponsored or sanctioned by the Administrator.
 (2)Nonapplicability of certain civil service lawsThe Administrator may make appointments under paragraph (1) without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
 (3)Relationship to other authoritiesThe authority of the Administrator to make appointments under this subsection shall not affect any other authority of the Administrator under this Act.
 (4)LimitationA System member who is appointed into Federal service under paragraph (1) shall not be considered an employee of the United States for purposes other than those specifically set forth in this section.
								(g)Compensation
 (1)Pay of system membersSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force—
 (A)to reimburse each employer of a System member on the task force for compensation paid by the employer to the System member for any period during which the System member is appointed into Federal service under subsection (f)(1); and
 (B)to make payments directly to a nonemployee System member on the task force for any period during which the non-employee System member is appointed into Federal service under subsection (f)(1).
									(2)Reimbursement for employees filling positions of system members
 (A)In generalSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force to reimburse each employer of a System member on the task force for compensation paid by the employer to an employee filling a position normally filled by the System member for any period during which the System member is appointed into Federal service under subsection (f)(1).
 (B)LimitationCosts incurred by an employer shall be eligible for reimbursement under subparagraph (A) only to the extent that the costs are in excess of the costs that would have been incurred by the employer had the System member not been appointed into Federal service under subsection (f)(1).
 (3)Method of paymentA System member shall not be entitled to pay directly from the Agency for a period during which the System member is appointed into Federal service under subsection (f)(1).
								(h)Personal injury, illness, disability, or death
 (1)In generalA System member who is appointed into Federal service under subsection (f)(1) and who suffers personal injury, illness, disability, or death as a result of a personal injury sustained while acting in the scope of such appointment shall, for the purposes of subchapter I of chapter 81 of title 5, United States Code, be treated as though the member were an employee (as defined by section 8101 of that title) who had sustained the injury in the performance of duty.
								(2)Election of benefits
 (A)In generalIf a System member (or, in the case of the death of the System member, the System member’s dependent) is entitled—
 (i)under paragraph (1) to receive benefits under subchapter I of chapter 81 of title 5, United States Code, by reason of personal injury, illness, disability, or death, and
 (ii)to receive benefits from a State or local government by reason of the same personal injury, illness, disability, or death,
										the System member or dependent shall elect to receive either the benefits referred to in clause (i)
 or (ii).(B)DeadlineA System member or dependent shall make an election of benefits under subparagraph (A) not later than 1 year after the date of the personal injury, illness, disability, or death that is the reason for the benefits or until such later date as the Secretary of Labor may allow for reasonable cause shown.
 (C)Effect of electionAn election of benefits made under this paragraph is irrevocable unless otherwise provided by law. (3)Reimbursement for State or local benefitsSubject to such terms and conditions as the Administrator may impose by regulation, in the event that a System member or dependent elects benefits from a State or local government under paragraph (2)(A), the Administrator shall reimburse the State or local government for the value of those benefits.
 (4)Public safety officer claimsNothing in this subsection shall be construed to bar any claim by, or with respect to, any System member who is a public safety officer, as defined in section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968, for any benefits authorized pursuant to section 1001(a)(4) of that Act.
 (5)Technical amendmentSection 1086(d) of the National Defense Authorization Act for Fiscal Year 2013 is amended as follows (which amendments shall take effect as if enacted on January 2, 2013)—
 (A)in paragraph (1)— (i)by striking paragraph (1) and inserting paragraph (2); and
 (ii)in subparagraph (B) by striking filed or and inserting filed (consistent with pre-existing effective dates) or; and (B)in paragraph (2)(A), by striking amendments made by this Act and inserting amendments made to section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) by this Act.
 (i)LiabilityA System member appointed into Federal service under subsection (f)(1), while acting within the scope of the appointment, is deemed an employee of the Federal Government under section 1346(b) of title 28, United States Code, and chapter 171 of that title, relating to tort claims procedure.
 (j)Employment and reemployment rightsWith respect to a System member who is not a regular full-time employee of a sponsoring agency or participating agency, the following terms and conditions apply:
 (1)ServiceService as a System member is deemed service in the uniformed services for purposes of chapter 43 of title 38, United States Code, relating to employment and reemployment rights of individuals who have performed service in the uniformed services (regardless of whether the individual receives compensation for such participation). All rights and obligations of such persons and procedures for assistance, enforcement, and investigation shall be as provided for in such chapter.
 (2)PreclusionPreclusion of giving notice of service by necessity of appointment under this section is deemed preclusion by military necessity for purposes of section 4312(b) of title 38, United States Code, pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to judicial review.
 (k)Licenses and permitsIf a System member holds a valid license, certificate, or other permit issued by any State or other governmental jurisdiction evidencing the member’s qualifications in any professional, mechanical, or other skill or type of assistance required by the System, the System member is deemed to be performing a Federal activity when rendering aid involving such skill or assistance during a period of appointment into Federal service under subsection (f)(1).
							(l)Advisory committee
 (1)In generalThe Administrator shall establish and maintain an advisory committee to provide expert recommendations to the Administrator in order to assist the Administrator in administering the System.
 (2)CompositionThe advisory committee shall be composed of members from geographically diverse areas, and shall include—
 (A)the chief officer or senior executive from at least three sponsoring agencies; (B)the senior emergency manager from at least two States that include sponsoring agencies; and
 (C)at least one representative recommended by the leaders of the task forces. (3)Inapplicability of termination requirementSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee under this subsection.
								(m)Preparedness cooperative agreements
 (1)In generalSubject to the availability of appropriations for such purpose, the Administrator shall enter into an annual preparedness cooperative agreement with each sponsoring agency. Amounts made available to a sponsoring agency under such a preparedness cooperative agreement shall be for the following purposes:
 (A)Training and exercises, including training and exercises with other Federal, State, and local government response entities.
 (B)Acquisition and maintenance of equipment, including interoperable communications and personal protective equipment.
 (C)Medical monitoring required for responder safety and health in anticipation of and following a major disaster, emergency, or other hazard, as determined by the Administrator.
 (2)Availability of appropriationsNotwithstanding section 1552(b) of title 31, United States Code, amounts made available for cooperative agreements under this subsection that are not expended shall be deposited in an agency account and shall remain available for such agreements without fiscal year limitation.
 (n)Response cooperative agreementsThe Administrator shall enter into a response cooperative agreement with each sponsoring agency, as appropriate, under which the Administrator agrees to reimburse the sponsoring agency for costs incurred by the sponsoring agency in responding to a major disaster or emergency.
 (o)ObligationsThe Administrator may incur all necessary obligations consistent with this section in order to ensure the effectiveness of the System.
							(p)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out the System and the provisions of this section $50,000,000 for each of fiscal years 2016, 2017, and 2018.
 (2)Administrative expensesThe Administrator may use not to exceed 6 percent of the funds appropriated for a fiscal year pursuant to paragraph (1) for salaries, expenses, and other administrative costs incurred by the Administrator in carrying out this section..
				(b)Conforming amendments
 (1)Applicability of title 5, United States CodeSection 8101(1) of title 5, United States Code, is amended— (A)in subparagraph (D) by striking and at the end;
 (B)by moving subparagraph (F) to appear after subparagraph (E); (C)in subparagraph (F)—
 (i)by striking United States Code,; and (ii)by adding and at the end; and
 (D)by inserting after subparagraph (F) the following:  (G)an individual who is a System member of the National Urban Search and Rescue Response System during a period of appointment into Federal service pursuant to section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;.
 (2)Inclusion as part of uniformed services for purposes of USERRASection 4303 of title 38, United States Code, is amended— (A)in paragraph (13) by inserting , a period for which a System member of the National Urban Search and Rescue Response System is absent from a position of employment due to an appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act before , and a period; and
 (B)in paragraph (16) by inserting after Public Health Service, the following: System members of the National Urban Search and Rescue Response System during a period of appointment into Federal service under section 327 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act,.
						302.Statute of limitations
 (a)In generalSection 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (1)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and (2)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee.
					(b)Applicability
 (1)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004—
 (A)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by subsection (a); and
 (B)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by subsection (a).
 (2)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act.
					303.Action plan to improve field transition
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding the plans the agency will undertake to provide the following:
 (1)Consistent guidance to applicants on FEMA disaster funding procedures during the response to an emergency.
 (2)Appropriate record maintenance and transfer of documents to new teams during staff transitions. (3)Accurate assistance to applicants and grantees to ease the administrative burden throughout the process of obtaining and monitoring assistance.
 (b)Maintaining recordsThe report shall also include a plan for implementing operating procedures and document retention requirements to ensure the maintenance of appropriate records throughout the lifecycle of the disaster.
 (c)New technologiesFinally, the report shall identify new technologies that further aid the disaster workforce in partnering with State, local, and tribal governments and private nonprofits in the wake of a disaster or emergency to educate, assist, and inform applicants on the status of their disaster assistance applications and projects.
 304.Simplified proceduresSection 422(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) is amended—
 (1)by striking $35,000 the first place it appears and inserting $1,000,000; and (2)by striking the second sentence.
 305.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended—
 (1)in subsection (a) by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)—
 (A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding;
 (B)by striking establish and inserting the following: implement the following:; and (C)by adding at the end the following:
						
 (2)Specific Management CostsThe Administrator shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs:
 (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs.
 (B)Public AssistanceA grantee under sections 403, 406, 407, and 502, may be reimbursed not more than 10 percent of the total award amount under such sections, of which not more than 6 percent may be used by the grantee and 4 percent by the subgrantee for such costs..
					306.Debts owed to the United States related to disaster assistance
 (a)DefinitionIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after October 30, 2012.
 (b)Waiver authorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency—
 (1)subject to paragraph (2), may waive a debt owed to the United States related to covered assistance provided to an individual or household if—
 (A)the covered assistance was distributed based on an error by the Federal Emergency Management Agency;
 (B)there was no fault on behalf of the debtor; and (C)the collection of the debt would be against equity and good conscience; and
 (2)may not waive a debt under paragraph (1) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim.
					(c)Monitoring of covered assistance distributed based on error
 (1)In generalThe Inspector General shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error.
 (2)Removal of waiver authority based on excessive error rateIf the Inspector General determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed—
 (A)the Inspector General shall notify the Administrator and publish the determination in the Federal Register; and
 (B)with respect to any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) after the date of the determination, the authority of the Administrator to waive debt under subsection (b) shall no longer be effective.
 307.Statute of limitations for debts owed to the United States related to disaster assistanceNotwithstanding section 3716(g) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Administrator, on behalf of the President, shall not initiate new administrative action in any forum to recover—
 (1)payments made to an individual or household under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) more than 3 years after the last date on which such payments were made; or
 (2)funds owed by an individual or household for assistance provided under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) more than 3 years after the last date on which such funds were determined to be owed.
				308.Technical assistance and recommendations
 (a)Technical assistanceThe Administrator of the Federal Emergency Management Agency shall provide technical assistance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a disaster declaration.
 (b)RecommendationsNot later than 1 year after the date of enactment of this Act, the Administrator shall provide recommendations to the House Committee on Transportation and Infrastructure and the Senate Committee on Homeland Security and Governmental Affairs on how common areas of condominiums and housing cooperatives may be eligible for assistance, including any progress the Agency has made in its explorations of this issue and the potential challenges identified since the Agency issued its report on May 22, 2014.
 309.Local impactIn making recommendations to the President regarding a major disaster declaration, the Administrator shall give greater weight and consideration to severe localized impact. Further, the Administrator shall make corresponding adjustments to the Agency’s policies and regulations. Not later than 1 year after the date of enactment of this section, the Administrator shall report to the Committees on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the changes made to regulations and policies and the number of declarations that have been declared based on the new criteria.
 310.Proof of insuranceA State shall be deemed to have proven that an applicant has satisfied the purchase of insurance requirements under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.) when an encumbrance requiring the purchase and maintenance of insurance has been placed on the title of the property receiving the benefit of the grant or assistance. This section in no way removes or reduces the insurance requirements on an applicant under the Act and in no way limits the requirement that assistance provided under the Stafford Act be reduced or eliminated when the requirements are not met.
 311.AuthoritiesThe Federal Emergency Management Agency shall not, pursuant to consultation with another Federal agency or otherwise, expand its statutory authorities as they relate to floodplain management or floodplain mapping unless the requirement to do so is explicitly and specifically stated in statute, nor shall the Agency’s authorities be construed to impute the privately-funded actions of private parties on private land to such Agency for the purpose of extending the requirements of any Federal law applicable to Federal agencies to such actions.
 312.ResponsibilitiesThe Administrator of the Federal Emergency Management Agency shall be responsible for the Nation’s efforts to reduce the loss of life and property and to protect the Nation from an earthquake, tsunami, or a combined earthquake and tsunami event by developing the ability to prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to such an event.
			313.Earthquake and Tsunami Interagency Task Force
 (a)In generalThe President shall establish a Federal Interagency Task Force for the purpose of developing a comprehensive strategy and recommendations on how the Nation should prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to an earthquake, tsunami, or a combined earthquake and tsunami event in the Cascadia Subduction Zone, including identifying potential administrative or legislative changes required to implement the strategy, the funding required to implement the strategy and recommendations, and the priority in which the strategy should be implemented.
 (b)ChairpersonThe Administrator of the Federal Emergency Management Agency, or his designee, shall serve as the chairperson of the Task Force.
 (c)MembershipThe membership of the Task Force shall include a cross section of subject matter experts representing the following:
 (1)Relevant Federal agencies. (2)The States of Oregon, Washington, and California.
 (3)Indian tribes, local governments, and private sector representatives that may be impacted by a mega-thrust earthquake, tsunami, or a combined earthquake and tsunami event in the Cascadia Subduction Zone.
 (4)Universities, academia, and research institutions with expertise in topics relevant to the work of the Task Force.
 (d)Detailed employeesMembers of the Task Force may detail employees to assist the Administrator, or his designee, in fulfilling the responsibilities of the Task Force.
 (e)Cascadia subduction zoneThe term Cascadia Subduction Zone means the approximately 684 miles long landward-dipping fault that separates the Juan de Fuca and North America plates and that stretches along a portion of the western coast of the United States beginning off Cape Mendocino, California, along the State of Oregon, the State of Washington, to Northern Vancouver Island, British Columbia.
 (f)StrategyThe comprehensive strategy, which may build upon existing plans, studies, or other resources, shall include the following:
 (1)Define how Federal agencies will coordinate to develop the ability to prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to the impacts of a mega-thrust earthquake, tsunami, or a combined earthquake and tsunami event in the Cascadia Subduction Zone.
 (2)Ensure collaboration between the Department of Transportation, the Department of Energy, the United States Coast Guard, the United States Army Corps of Engineers, and other Federal agencies as appropriate to complete a needs assessment of Federal facilities in need of hardening for an event and develop a strategic plan to mitigate and retrofit Federal, State, tribal, and local critical assets for freight, energy, and transit purposes to withstand an event and to help save lives during and immediately after an event.
 (3)Assist State, tribal, and local governments in developing and implementing a coordinated and comprehensive plan to prioritize Federal, State, tribal, local, and private investments and activities to develop the ability to prepare and plan for, mitigate against, respond to, recover from, and more successfully adapt to the impacts of a mega-thrust earthquake, tsunami, or a combined earthquake and tsunami event in the Cascadia Subduction Zone, and to link to any existing State-wide mitigation plan, including examining the feasibility of the public and private sector and individuals to acquire earthquake insurance.
 (4)Identify existing funding opportunities across Federal agencies and other sources to implement the comprehensive strategy and any recommendations made by the Task Force and make recommendations for new funding opportunities.
 (5)Identify barriers to obtaining funding and implementing the comprehensive strategy and to develop recommendations on how to remove such barriers.
 (6)Collaborate with and assist State, tribal, and local governments in developing recommendations for cost-effective mitigation alternatives for aging State, tribal, or locally owned critical infrastructure.
 (7)Assist State, tribal, and local governments with developing a recovery plan prior to an earthquake, tsunami, or combined earthquake and tsunami event in the Cascadia Subduction Zone as to how State, tribal, and local governments may want to rebuild after the event;
 (8)Identify steps taken to date to develop an onshore and offshore earthquake early warning system and define the purpose and scope of an onshore and offshore earthquake early warning system.
 (9)Evaluate types of offshore earthquake early warning systems and provide recommendations and a cost estimate for an earthquake early warning system appropriate for the Cascadia Subduction Zone.
 (10)Make recommendations about how an earthquake early warning system should operate, including whether and how a system should interface with the private sector.
 (11)Define appropriate roles and responsibilities for Federal, State, local, and tribal governments, including who should operate and maintain an earthquake early warning system, the cost of a system, and possible funding sources for a system.
 (12)Develop a plan on how to integrate an earthquake early warning system into existing and new public alert warning systems and technologies, including mobile systems.
 (g)CollaborationThe Task Force shall work simultaneously and collaboratively with the National Academies. (h)National academiesThe Task Force shall enter into an agreement with the National Academies under which the National Academies shall develop recommendations for a Federal research strategy to advance scientific understanding of a Cascadia Subduction Zone earthquake and resulting tsunami preparedness, including the following:
 (1)Geologic conditions, ground motions, and tsunami hazard. (2)Implications of an effective automated early warning system.
 (3)Effects of mega-earthquake and tsunami events on the built and natural environment. (4)Social and behavioral factors for effective disaster preparedness and response.
 (5)Cost-effective mitigation alternatives for legacy and aging infrastructure. (6)Strategic planning for freight, energy, and transit network robustness.
 (7)Tools that help communities invest its resources for the greatest benefit. (8)Any other topics identified as necessary by the Task Force or the National Academies.
 (i)ReportNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate a report of the Task Force that provides the following:
 (1)The comprehensive strategy identified in subsection (f). (2)Recommendations on administrative actions that may be taken to further the strategy.
 (3)Recommendations for legislative changes that may be necessary to further the strategy. (4)Recommendations on funding necessary to carry out the strategy.
					314.Mitigation assistance
 (a)In generalSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following:
						
 (d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section..
 (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—
 (1)in section 404(a) (42 U.S.C. 5170c(a))— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and
 (B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears.
 315.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
				
 (f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct the following activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by—
 (1)a wildfire, including— (A)reseeding ground cover with quick-growing or native species;
 (B)mulching with straw or chipped wood; (C)constructing straw, rock, or log dams in small tributaries to prevent flooding;
 (D)placing logs and other erosion barriers to catch sediment on hill slopes; (E)installing debris traps to modify road and trail drainage mechanisms;
 (F)modifying or removing culverts to allow drainage to flow freely; (G)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods;
 (H)planting grass to prevent the spread of noxious weeds; (I)installing warning signs;
 (J)establishing defensible space measures; and (K)reducing hazardous fuels; and
 (2)earthquake hazards, including— (A)improvements to regional seismic networks in support of building a capability for earthquake early warning;
 (B)improvements to geodetic networks in support of building a capability for earthquake early warning; or
 (C)seismometers, GPS receivers, and associated infrastructure in support of building a capability for earthquake early warning..
			
	Passed the House of Representatives February 29, 2016.Karen L. Haas,Clerk.
